Case 2:02-cv-05662-JAK-FFM Document 978 Filed 08/26/19 Page 1 of 7 Page ID #:9595




    1 LOUIS R. MILLER (State Bar No. 54141)
      smiller@millerbarondess.com
    2 BRIAN A. PROCEL (State Bar No. 218657)
    3 bprocel@millerbarondess.com
      DAVID W. SCHECTER (State Bar No. 296251)
    4 dschecter@millerbarondess.com
      MILLER BARONDESS, LLP
    5 1999 Avenue of the Stars, Suite 1000
      Los Angeles, California 90067
    6 Tel.: (310) 552-4400 / Fax: (310) 552-8400
    7
      MARY C. WICKHAM (State Bar No. 145664)
    8 mwickham@counsel.lacounty.gov
      VICKI KOZIKOUJEKIAN (State Bar No. 171588)
    9 vkozikoujekian@counsel.lacounty.gov
   10 LAURA QUINONEZ (State Bar No. 253862)
      lquinonez@counsel.lacounty.gov
   11 OFFICE OF LOS ANGELES COUNTY COUNSEL
      Kenneth Hahn Hall of Administration
   12 500 West Temple Street, Suite 648
      Los Angeles, California 90012
   13 Tel.: (213) 974-1811 / Fax: (213) 626-7446
   14
      Attorneys for The County Defendants
   15
   16                     UNITED STATES DISTRICT COURT
   17        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   18 KATIE A., et al.,                          CASE NO. 2:02-cv-05662-JAK-FFMx
   19
                 Plaintiffs,                     DECLARATION OF BOBBY D.
   20                                            CAGLE IN SUPPORT OF THE
          v.                                     COUNTY DEFENDANTS’ RULE
   21
                                                 60(b)(5) MOTION
      DIANA BONTA, et al.,
   22
                                                 Hearing Date: December 9, 2019
   23            Defendants.                     Time:         8:30 a.m.
   24                                            Assigned to the Hon. John A. Kronstadt
   25                                            and Magistrate Judge Frederick F.
                                                 Mumm
   26
   27
   28

          DECLARATION OF BOBBY D. CAGLE ISO THE COUNTY DEFENDANTS’ RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 978 Filed 08/26/19 Page 2 of 7 Page ID #:9596




    I                          DECLARATION OF BOBBY D. CAGLE
    2 I, Bobby D. Cagle, hereby declare as follows:
    3              I.   I am the Director of the Los Angeles County Department of Children and
   4 Family Services ("DCFS"), a party to this lawsuit. I have personal knowledge of
    5 some of the facts set forth herein, and for those that I do not have direct personal
    6 knowledge, I have been sufficiently informed by my departmental staff who do have
    7 personal knowledge such that I am able to testify to these facts. If called upon, I could
    8 and would testify to these facts in Court under oath.
    9              2.   I obtained a Bachelor's degree in Political Science and Sociology and a
   IO Master's degree in Social Work from the University of North Carolina at Chapel Hill
   11 ("UNC-Chapel Hill").
   12              3.   I am a member of the Board of Advisors for the UNC-Chapel Hill School
   13 of Social work, and I am a former member of the Board of Advisors of the Barton
   14 Child Law and Policy Center at Emory University School of Law. I am also a former
   15 member of the Executive Committee for the National Association of Public Child
   16 Welfare Administrators. In 2016, I was awarded the Annie E. Casey Foundation's
   17 Children and Families Fellowship.
   18              4.   Before accepting my current position of Director of DCFS, I was
   19 appointed Director of the Georgia Division of Family and Children Services by
  20 Governor Nathan Deal in June 2014. In that role, I served as the chief executive
  21 officer of the Georgia state agency responsible for providing child welfare services
  22 and nutrition and economic assistance throughout the state.
  23               5.   Previously, in 2011, Governor Deal appointed me Commissioner of the
  24 Georgia Department of Early Care and Leaming. In the role I served as the chief
  25 executive officer of the agency responsible for the early education of Georgia's
  26 children, as well as assuring safety of children in thousands of private child care
  27 facilities throughout that state.
  28               6.   I started my career in 1989 as a child protective service social worker

        434827.2                                    2            Case No. 2:02-cv-05662 JAK(FFMx)
             DECLARATION OF BOBBY D. CAGLE ISO THE COUNTY DEFENDANTS' RULE 60(b)(S) MOTION
                     Case 2:02-cv-05662-JAK-FFM Document 978 Filed 08/26/19 Page 3 of 7 Page ID #:9597




                         1 and have more than 30 years of human service experience in child welfare, economic
                         2 services, domestic violence, sexual assault, substance abuse, early childhood
                         3 education and community corrections.
                        4              7.    On December 1, 2017, I became Director of DCFS in Los Angeles
                         5 County. As DCFS Director, I am responsible for developing and implementing policy
                         6 initiatives to better serve and care for abused and neglected children in Los Angeles
                         7 County.
                         8                          COMPLIANCE WITH FEDERAL LAW
                         9             8.    I am aware that in 2002 the plaintiffs, who were children in the County's
                        10 foster care system with mental health needs, alleged they did not receive adequate
       ....
       "'.,..0
       0
                        11 mental health screens or assessments, were denied necessary mental health treatment
        ~


       3                12 and were "warehoused" in institutional settings that were inappropriate for their
        g
...l   3                13 needs. I understand that plaintiffs alleged that these circumstances gave rise to
...l   ;
       i3z
"'~ 3:-::
O .:i;l
                        14 violations ofEPSDT provisions of the Medicaid Act, the Americans with Disabilities
z ~ =
o ~o
                        15 Act ("ADA"), the Rehabilitation Act ("RHA") and the Fourteenth Amendment to the
    .......
C.:: ~SC
< z ..
c:Q ~~i
                 o

cc < :i :::             16 U.S. Constitution.
~ a~
...l
       ~
        -
                 a
                 -
                        17             9.    DCFS has changed its practices since 2002 to provide improved child
~       .. t-
        0
        ~
        :,
        ~
        >
        <
                        18 welfare services to children in foster care. DCFS has implemented a new mental
       :i:
       2::
                        19 health screening system that is working to benefit the plaintiff class. DCFS, in
                       20 collaboration with DMH, has increased the intensive mental health services and
                       21 programs available for foster children with intensive needs. Furthermore, DCFS has
                       22 implemented new policies and programs designed to reduce the number of children
                       23 placed in congregate care and, instead, to keep children safely in their birth homes or
                       24 to place them in the most home-like settings appropriate to their needs.
                       25              10.    Having headed child welfare agencies in three states, I have never
                       26 observed the quantity, quality and access to appropriate services for children and
                       27 families as those available in Los Angeles County. I have assessed the system as a
                       28 whole; and while not perfect, in many respects it serves as a model for the entire

                             4348272                                      3          Case No. 2:02-cv-05662 JAK.(FFMx)
                                 DECLARATION OF BOBBY D. CAGLE ISO THE COUNTY DEFENDANTS' RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 978 Filed 08/26/19 Page 4 of 7 Page ID #:9598




    1 nation.
    2             11.   The Director of the Department of Mental Health- Dr. Jonathan
    3 Sherin- and I have been aligned in vision and commitment, as are our
    4 departments. That vision is for children in contact with DCFS to receive timely and
    5 appropriate mental health services in order to improve their circumstances.
    6                                ADMINISTRATIVE ISSUES
    7             12.   Early in my 21-month tenure as Director of DCFS, I noted the need to
    8 accelerate rates of practitioner certifications for social work staff, which I quickly
    9 directed. In order to expedite the formation of Child and Family Teams ("CFT") and
  10 the convening of initial and follow-up team meetings, I also directed strike teams of
   11 experienced practitioners to support newly-certified line staff in four DCFS offices
   12 where the support was needed.
   13             13.   Within a few months, the data dramatically improved, particularly for
   14 children and youth placed in group care. It is my goal to continue this enhanced
   15 momentum so that all children who come in contact with DCFS benefit from the
   16 evolution of child welfare service delivery known as the Core Practice Model.
   17             14.   Paragraph 13 of the 2003 Settlement Agreement provides that the Katie
   18 A. Advisory Panel ("Panel") "must act in a manner so as to minimize disruption to
   19 the routine operation of the County foster care system."
  20              15.   Unfortunately, soon after becoming DCFS Director, I noted the
  21 opposite.          Within an environment of finite departmental staffing resources to
  22 accomplish our mission, I observed the Panel members and Plaintiffs'
  23 attorneys placing a heavy burden on high- and mid-level DCFS managers, who were
  24 spending inordinate amounts of time and effort supporting the monitoring work of the
  25 Panel and the Plaintiffs' attorneys as opposed to serving abused and neglected
  26 children and their vulnerable families.
  27              16.   I also noted that the Panel and Plaintiffs' attorneys were utilizing a
  28 primary monitoring strategy of scrutinizing the process elements of Los Angeles
        4348272                                     4           Case No. 2:02-cv-05662 JAK(FFMx)
            DECLARATION OF BOBBY D. CAGLE ISO THE COUNTY DEFENDANTS' RULE 60(b)(5) MOTION
Case 2:02-cv-05662-JAK-FFM Document 978 Filed 08/26/19 Page 5 of 7 Page ID #:9599




    1 County's practice rather than the outcome improvements that overall practice change
    2 was producing.
    3              17.   At various junctures throughout bi-weekly conference calls, quarterly in-
    4 person retreats, regular and frequent e-mail communications or written independent
    5 case studies, the individual roles of the Panel and the Plaintiffs' attorneys were
    6 blurred. They often used these opportunities to issue shifting recommendations or to
    7 impose higher expectations on matters such as the specific accuracy of a child's
    8 strengths and needs identified by the child's professional social worker or mental
    9 health clinician; or on the correctness of the responsive services and supports in a
   10 child's case plan.
   11              18.   This all became unsustainable. In fact, it pointed to the predominant
   12 belief of the Panel and Plaintiffs' attorneys that instituting a specific practice process
   13 naturally leads all change. Unfortunately, however, the notable time and effort my
   14 staff devoted to attending to this predominant belief failed to result in Reports to
   15 Court, submitted by the Panel, which credited Los Angeles County for the magnitude
   16 of its progress in meeting the objectives of the Settlement Agreement.
   17              19.   A recent inventory, conducted at my direction, revealed that DCFS is
   18 currently administering 388 different projects, programs, pilots and initiatives. I am
   19 exercising my authority to reduce the number of these projects to a manageable
  20 number by drilling down with great depth into each.
  21               20.   My goal is to streamline redundancies and strategically align my
  22 department's focus on three key priorities: safe children; healthy families; and strong
  23 communities.
  24               21.   I have engaged departmental staff, stakeholders and community partners
  25 in a robust strategic planning process called "Invest LA," organized around three core
  26 investment areas:           quality services to children, youth and families; workforce
  27 excellence; and community and cross sector collaboration.
  28               22.   The backbone of "Invest LA" rests on five foundational practice

        434827.2                                      5          Case No. 2:02-cv-05662 JAK.(FFMx)
             DECLARATION OF BOBBY D. CAGLE ISO THE COUNTY DEFENDANTS' RULE 60(b)(S) MOTION
                   Case 2:02-cv-05662-JAK-FFM Document 978 Filed 08/26/19 Page 6 of 7 Page ID #:9600




                       1 pillars: Prevention and Aftercare; Brain Science and Trauma; The Core Practice
                       2 Model; A Culture of Safety; and A Culture of Equity. This strategic framework is
                       3 designed to build upon system improvements achieved over the past decade by
                       4 focusing on high leverage objectives and strategic initiatives.
                       5              23.   Within current and future federal, state and local funding levels, the
                       6 success of "Invest LA" requires that I organize, align and manage my department's
                       7 staffing and other resources to support these core investment areas and practice
                       8 pillars. A foster child's timely access to individualized, quality mental health services
                       9 is a principal objective of Invest LA.
                      10              24.   While I appreciate the Panel's continued advice and recommendations
                      11 for my consideration, as a Department Head, I am responsible for making final
                      12 decisions on how best to operate the County's child welfare department. However,
=-
...l
                      13 the Panel and Plaintiffs' attorneys sometimes disagree with me on the appropriate
...l

ui
"' 3:
l,:.J                 14 alternative.
cu
Z ~c
0 ;:8
C: - -         0
                      15              25.   One such area of disagreement is Los Angeles County's continued
< ~I=          ~
£:C 25   ...
    ~ "> N
ct <~~                16 reliance on the "Immersion" approach to Core Practice Model implementation.
~       ~ ~
...l

~       --...
        -
        ~ ;!
        0
        :,
               -
                      17              26.   In January 2015, citing stalled progress, the Panel and Plaintiffs'
        %
        ~
        <
                      18 attorneys recommended that Los Angeles County pursue an "Immersion" approach
        "'"'
        !!:.
                      19 to accelerating Core Practice Model implementation. The Immersion approach relies
                     20 on a substantial and expensive overlay of additional staffing and other resources in a
                     21 select few DCFS "Immersion Offices" to fully implement practice change within a
                     22 specified amount of months, prompting geographic-based exits from the lawsuit, in
                     23 serial manner.
                     24               27.   Starting in 2016, DCFS began Immersion in two DCFS Offices. In 2017,
                     25 DCFS expanded Immersion to another two DCFS Offices.
                     26               28.   Unfortunately,   the   approach   did   not   produce    its   intended
                     27 results. Therefore, in 2018, I decided to abandon the Immersion approach and
                     28 returned to a countywide approach to full Core Practice Model implementation, which
                           434827.2                                     6           Case No. 2:02-cv-05662 JAK(FFMx)
                                DECLARATION OF BOBBY D. CAGLE ISO THE COUNTY DEFENDANTS' RULE 60(b)(S) MOTION
       Case 2:02-cv-05662-JAK-FFM Document 978 Filed 08/26/19 Page 7 of 7 Page ID #:9601




           1 is also more effective and sustainable for the county in the long-term.
          2               29.   While Immersion may have yielded success in other state-led child
          3 welfare agencies under consent decree, it is not conducive to success within a County-
          4 led agency, for which staffing resources are allocated to the entire County and not
          5 only to select DCFS offices. However, with this case pending, I am not entirely free
           6 to reject the Panel's recommendations without running the risk of subjecting the
           7 County, DCFS and perhaps myself to the contempt power of the Court.
           8              30.   Based on my education and prior experience, I believe the department to
          9 be meeting the needs of Los Angeles County's children in foster care. Further, I
         10 believe the strategic direction outlined by Invest LA is the appropriate approach to
          11 build upon prior successes and move the department to even better performance.
         12 Unfettered design and implementation of those plans is a necessary prerequisite.
         13
          14              I declare under penalty of perjury under the laws of the United States that the
         15 foregoing is true and correct. Executed this ;JI, 'rf.. day of August, 2019 at Los Angeles,
          16 California.
w
...I
...I
                                                           ~~-Ca _
         17
         18
                                                          Director B~     .  c5e
                                                          Department of Child and Family Services
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
               434827.2                                      7          Case No. 2:02-cv-05662 JAK(FFMx)
                    DECLARATION OF BOBBY D. CAGLE ISO THE COUNTY DEFENDANTS' RULE 60(b)(5) MOTION
